Title: To Thomas Jefferson from Van Damme, 26 March 1789
From: Damme, Pieter Bernhard van
To: Jefferson, Thomas



Monsieur!
Amsterdam. 26 Mars. 1789.

La Vente est finie. J’ai le Honneur de à Vostre Addresse Expedier une Caisse Marqué M.I. Libri., Contenant les Livres, selon le Note Incluse. En Tout ƒ 170-15-: Courant d’Hollande.
Les Ouvrages, De Admiranda Narratio de Virginiae. xi. Tom: 3 Vol: Est un Chef de Oeuvre, Contenant tout les faits en Amerique, et ornée des plus belle Planches. Ouvrage de une derniere Raretée, Et Original.
Je Vous Prie une Lettre de Eschange, pour Pajée de Vente.
Je suis en Attendent, dans tout les occasions, Tres Parfaitement, Monsieur, Vostre Tres Humble et Tres Obeist. Serviteur

Pr. van Damme 

 